United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS CANTEEN SERVICE, Danville, IL, )
Employer
)
___________________________________________ )
R.M., Appellant

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Docket No. 08-75
Issued: June 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 9, 2007 appellant filed a timely appeal of the June 19, 2007 decision of an
Office of Workers’ Compensation Programs’ hearing representative, who affirmed a
December 1, 2006 decision terminating her compensation benefits. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merit decisions in this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s wage-loss
compensation effective December 1, 2006; and (2) whether appellant met her burden of proof to
establish that she was entitled to wage-loss compensation after December 1, 2006 causally
related to the May 21, 2004 employment injury.
FACTUAL HISTORY
On May 21, 2004 appellant, then a 47-year-old part-time head cashier, sustained a
traumatic injury when she fell on a wet floor and landed on her right side and arm. She also

alleged that her neck felt stiff. The employing establishment indicated that appellant declined
medical treatment. She did not stop work. On March 14, 2005 the Office accepted appellant’s
claim for thoracic or lumbosacral neuritis or radiculitis.
In a May 18, 2005 report, Dr. James J. Harms, a Board-certified orthopedic surgeon and
treating physician, noted appellant’s history of injury and treatment. He reviewed a magnetic
resonance imaging (MRI) scan dated February 1, 2005 and noted that it showed a slight
degenerative bulge at L5-S1. Dr. Harms opined that he did not believe that surgery would help
appellant, but advised that she should remain active. He diagnosed degenerative disc disease at
L5-S1 with a superimposed back strain. On September 26, 2005 Dr. Harms noted that appellant
had tailbone pain and tingling into the legs which bothered her at night. He also indicated that
she had neck pain, shoulder pain and aches in lots of places. Dr. Harms diagnosed low back pain
from premature degenerative disc disease at L5-Sl and leg tingling. He recommended that
appellant undergo electromyogram (EMG) and nerve conduction testing.
In an October 6, 2005 report, Dr. Victoria Johnson, a Board-certified physiatrist,
diagnosed myofascial pain syndrome with neuropathic symptoms in the lower extremities and no
evidence of radiculopathy. She recommended that appellant continue her current restrictions
which included a 15-pound lifting and pulling restriction and avoid repetitive bending.
In a November 16, 2005 report, Dr. Harms indicated that appellant’s leg and back were
still bothersome and that she was not responding to conservative treatment. He recommended a
discogram and spinal fusion surgery. On November 29, 2005 Dr. Harms determined that
appellant had degenerative disc disease at L4-5 and L5-S1 with a negative provocative test of
computerized tomography (CT) discogram of L4-5 and L5-S1. He opined that appellant’s upper
back, mid back, arm and leg pain might be due to her degenerative disc disease or from
peripheral neuropathy, arthritis or fibromyalgia. Dr. Harms recommended a second opinion
examination. He completed an undated duty status report advising that appellant was totally
disabled for work beginning January 8, 2006.1 In a March 22, 2006 report, Dr. Harms advised
that appellant continued to have tingling into her feet and hands, as well as back and left knee
pain. He indicated that appellant had not worked for some time. Dr. Harms reiterated that
appellant should be referred to a physician specializing in physical medicine and rehabilitation
for treatment of her symptoms.
In a June 13, 2006 report, Dr. Thomas Sutter, Board-certified in family medicine and an
associate of Dr. Harms, noted appellant’s history of injury and treatment. He conducted a
physical examination and noted that appellant had full range of motion of the cervical, thoracic
and lumbosacral spines with mild tenderness in the lumbosacral area. Dr. Sutter diagnosed
chronic back pain with a history of degenerative disc disease of the lumbosacral spine. He

1

Appellant stopped work on January 10, 2006. In a February 1, 2006 memorandum, the employing
establishment notified her that it proposed to remove her from her position as food service worker for failure to
register proper cash register sales for transactions from December 7 to 20, 2005 and for failure to follow
instructions. On February 27, 2006 the employing establishment issued a final decision and removed appellant from
her position effective March 7, 2006.
Appellant filed CA-7 forms for the period March 8 through
December 1, 2006. The Office paid appellant compensation for total wage loss for that period.

2

recommended restrictions of no lifting over 25 pounds and no twisting of the back. Dr. Sutter
recommended a functional capacity evaluation.
By letter dated August 9, 2006, the Office provided Dr. Sutter with a copy of appellant’s
position description and advised him that the physical requirements included: light lifting under
15 pounds; light carrying under 25 pounds occasionally; pushing occasionally; reaching above
the shoulder; use of fingers; both hands required; walking and standing four hours per day; and
repeated bending. The Office indicated that appellant had worked six hours per day, five days
per week. It requested that Dr. Sutter provide his opinion as to whether appellant could perform
the duties of the date-of-injury position.
In an August 16, 2006 response, Dr. Sutter indicated that he had seen appellant for one
visit and recommended a functional capacity evaluation. He opined that “appropriate restrictions
were no lifting over 25 pounds and avoid twisting her back.” Dr. Sutter also indicated that it
appeared that appellant’s restrictions were consistent with her current job position.
On September 28, 2006 the Office issued a notice of proposed termination of
compensation. It found that the report of Dr. Sutter established that appellant had no continuing
work-related disability as a result of her May 21, 2004 employment injury. Appellant was
allotted 30 days to submit additional evidence or argument.
In a September 28, 2006 report, Dr. Sutter indicated that he was examining appellant for
the purpose of obtaining an impairment rating for a schedule award. He noted that she did not
obtain functional capacity evaluation. Dr. Sutter determined that appellant had mild tenderness
in the lumbosacral area, no paravertebral spasm, normal range of motion, full extension and good
flexion of the lumbosacral spine, negative straight leg raising test, normal deep tendon reflexes,
normal sensory examination of the lower extremities and no muscle atrophy of the lower
extremities. He diagnosed chronic back pain and noted that she did not really have findings on
discogram or lumbar CT scan other than degenerative changes and there was no evidence of
spinal stenosis or foraminal stenosis.
Dr. Sutter determined that appellant’s physical
examination was normal. He indicated that she did not wish for him to complete the impairment
rating as she wished to have another physician do the rating.
On October 13, 2006 appellant underwent a functional capacity evaluation.
By decision dated December 1, 2006, the Office terminated appellant’s compensation
benefits effective that day. It found that she did not submit any medical documentation to negate
the opinion of her attending physician, Dr. Sutter. The Office found that the weight of the
medical evidence supported that appellant had no continuing disability or residuals due to the
injury of May 21, 2004.

3

On December 18, 2006 appellant requested a hearing, which was held by telephone on
April 11, 2007.2
The Office subsequently received an October 3, 2006 report from Dr. Jian Li, a Boardcertified physiatrist, who diagnosed chronic neck and low back pain and cervical and lumbar
spondylosis.
The Office also received a copy of a November 23, 2005 CT scan lumbar spine
discogram read by Dr. Joseph Barkmeier, a Board-certified diagnostic radiologist, who found
that appellant had degenerative disc disease at L4-5 and L5-Sl with a negative provocative test at
L4-5 and L5-S1.
In a report dated March 22, 2007, Dr. Srinivas Sunkavally, a Board-certified physiatrist,
indicated that electrodiagnostic findings were indicative of C6-7 root irritation with no evidence
of peripheral entrapment neuropathy. In a report dated March 26, 2007, he indicated that he
administered an epidural steroid injection that day at L5-S1. The Office also received a May 7,
2007 report from a mental health therapist.
In an undated letter, appellant listed her medications and contended that nothing
alleviated the pain in her low back and neck.
By decision dated June 19, 2007, the Office hearing representative affirmed in part the
December 1, 2006 decision which terminated appellant’s compensation for wage loss. The
Office hearing representative found that the medical evidence did not establish that appellant had
recovered from the accepted condition and vacated that portion of the Office’s December 1, 2006
decision which terminated her entitlement to medical benefits. The Office hearing representative
directed the Office to refer appellant for a second opinion examination to determine whether she
continued to have a medical condition causally related to the May 21, 2004 injury.3
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
2

During the hearing appellant alleged that she was sent to Dr. Sutter by the employing establishment.
Subsequent to the hearing the Office received additional documents. They included court documents in which
appellant pled guilty to a charge of theft from the employing establishment in the amount of less than $300.00
between December 1, 2005 and January 31, 2006. Appellant entered the plea on April 3, 2007 and was fined and
placed on probation for one year and ordered to perform 40 hours of public service. The employing establishment
also provided a notification of personnel action dated March 7, 2006 indicating that appellant was removed that date
for failure to register proper cash register sales transaction on nine days between December 7 and 19, 2005 and
failure to follow instructions.
3

Any matters pertaining to the further development directed by the hearing representative are not before the
Board on the present appeal as the record contains no final decision of the Office on any such matter prior to the
filing of the present appeal on October 9, 2007. See 20 C.F.R. § 501.2(c).
4

Curtis Hall, 45 ECAB 316 (1994).

4

without establishing either that the disability has ceased or that it is no longer related to the
employment.5
ANALYSIS -- ISSUE 1
The Board finds that the weight of the medical evidence is represented by Dr. Sutter,
Board-certified in family medicine, who submitted a well-rationalized opinion based upon a
complete and accurate factual and medical history.
In a June 13, 2006 report, Dr. Sutter noted appellant’s history of injury and treatment and
conducted a physical examination. He determined that appellant had full range of motion of the
cervical, thoracic and lumbosacral spines with mild tenderness in the lumbosacral area.
Dr. Sutter diagnosed chronic back pain with a history of degenerative disc disease of the
lumbosacral spine and opined that she could work with restrictions of no lifting over 25 pounds
and no twisting of the back. He also recommended a functional capacity evaluation. On
August 16, 2006 Dr. Sutter noted that appellant’s restrictions were appropriate and consistent
with her current job position. In a September 28, 2006 report, he diagnosed chronic back pain.
Dr. Sutter determined that appellant had an essentially normal examination of the lower
extremities and noted that she did not have findings on discogram or lumbar CT scan other than
degenerative changes. There was no evidence of spinal stenosis or foraminal stenosis. The
Board finds that his report supports that appellant was able to perform the duties of her date-ofinjury position.
The Board notes that appellant submitted reports from other attending physicians.
However, Dr. Harms, the only physician who opined that appellant was totally disabled and
unable to work, noted disability beginning January 8, 2006. He did not offer any opinion
regarding her ability to return to work on or after December 1, 2006. Dr. Harms also indicated in
several reports that appellant’s condition was caused by several nonaccepted conditions, such as
degenerative disc disease at L5-S1, peripheral neuropathy, arthritis or fibromyalgia.6 The Board
notes that appellant was paid compensation for total wage loss from March 18 to
December 1, 2006. Thereafter, Dr. Harms did not submit any reports explaining how appellant
was disabled on or after December 1, 2006 as a result of her accepted condition, such that she
was unable to work. The record contains no other current medical evidence addressing whether
appellant’s accepted conditions of thoracic or lumbosacral neuritis or radiculitis caused any
continuing disability for work.
The Office properly accorded the weight of the evidence to Dr. Sutter. The Board finds
that Dr. Sutter’s reports establish that appellant had no work-related disability on or after
December 1, 2006, thereby supporting the Office’s December 1, 2006 termination of her wageloss compensation
5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

The Office accepted appellant’s claim for thoracic or lumbosacral neuritis or radiculitis. See Jaja K. Asaramo,
55 ECAB 200 (2004) (where an employee claims that a condition not accepted or approved by the Office was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally related to the
employment injury).

5

LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.7
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS -- ISSUE 2
Following the termination of compensation, appellant submitted additional medical
evidence. In an October 3, 2006 report, Dr. Li diagnosed chronic neck and low back pain and
cervical and lumbar spondylosis. In reports dated March 22 and 26, 2007, Dr. Sunkavally noted
that appellant had C6-7 root irritation with no evidence of peripheral entrapment neuropathy.
However, these records do not address whether appellant’s work-related condition caused any
disability for work on or after December 1, 2006. The Board has long held that medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.9
The Office received a diagnostic report from Dr. Barkmeier who determined that
appellant had degenerative disc disease at L4-5 and L5-Sl with a negative provocative test at
L4-5 and L5-S1. However, this report merely reported findings and did not contain an opinion
regarding the cause of the reported condition or disability. The Office also received a May 7,
2007 report from a mental health therapist. However, a mental health therapist is not considered
a physician for the purposes of the Act.10
None of appellant’s physicians provided sufficient medical rationale explaining how and
why the accepted conditions of thoracic or lumbosacral neuritis or radiculitis caused or
contributed to her disability for work after December 1, 2006. Thereafter, appellant has failed to
meet her burden of proof.

7

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

8

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

9

Michael Smith, 50 ECAB 313 (1999).

10

See Bradford L. Sutherland, 33 ECAB 1568 (1982).

6

CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s wageloss compensation benefits effective December 1, 2006. The Board finds that appellant did not
meet her burden of proof to establish that she was disabled on or after December 1, 2006
causally related to her May 21, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 19, 2007 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: June 6, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

